 

Case 21-30085-hdh14

 

04/25/2018

MOTOR VEHICLE LEASE AGREEMENT _DATE _

|

 

1

CI

Do?e’23

FORD CREDIT -

www.

> Filed"02/24727™
eo RIELE ASSOGTATION OF AMERT

EATREA rat x 22030 L RD

    

~ TRA amapiis®

 

iit.com

“Entered’02/24/21 4

[5:54:21 Page 1 of 2

 

@ “Finance Company" is -HOTOR-EREBET-COMPANY— The “Holder” is and its assigns.
By signing “You” (Lessee and Co-Lessee) agree to lease this Vehicle according to the termes ‘on the front and back of this eae and the terms of the Wear-
Care Addendum, if any, attached to this lease.

2.

 

I Your payment schedule is shown in Item 2(a), You entered into a “Monthly Payment Lease.”

 

 

 

 

 

It Your payment schaduto is shown in Item 2(b), You entered into an “Advance Payment Lease,”
New/Used Mileage at Delivery Vehicle Number Vehicle Use
2018 FORD TRUCK
NEW 21 | ERE ORE ER 1FMSK8DH3JGB04775 BUSINESS
1. Amount Due At | 2, Payments 3, Other Charges (not part of Your monthly | 4. Total of Payments
Lease Signing or 7 ayment (The amount You will have
Me (a) Monthly Payments payment) pald by tho cnd of the lease)
{Itemized Below) * Your first monthly payment of $565.07 _
is due on , followed by | Disposition fee {if You do 395,00
38. payments of $__565.07 due on| not purchase the Vehicle) ¢___299-LY
the 25th ___ day of each month. The total
of Your monthly payments is $ 2203773,
N/A N/A
(b) Advance Payment
Your Payment of $ =
fs due on
$1194.00 | The total of Your payment is § foo INIA rol g___395,00|,  29061.66

 

 

 

 

* itemization of Amount Due at Lease Signing or Delivery

5. Amounts Due At Lease Signing or Delivery: 6, How the Amount Due At Lease Signing or Delivery will be paid:

 

 

a. Capitalized cost reduction $ 6628.93 2 Net trade-in allowance $ N/A
b. First monthly payment 565 a b, Rebates and noncash credits ——arsa-00
c. Advance payment . Amoun} to be paid in cash A
4d. Refundable security deposit (7A N/A
e. Tilo fees 7A
f. Registration fees (/A
g. Acquisition fee (/A
oe A
N/A ___ /A
j— N/A JA
k. N/A ILA
4b N/A ——_
mice NY Bn
Total so 7iaa00 Total_¢___7194.00

 

 

7. Your payment is determined as shown below:

. Gross capitalized cost. The agreed upon value of the Vehiclo ($ __39641.. 09) and any items You pay over the lease
term (such as service contracts, insurance, and any outstanding prior credit or lease balance)
(Itemized below - Item 19) **

$ 43627 .61)

  
  

 

 

 

n, Lease term in months

 

Early Termination, You may have to pay a substantial charge if You end this lease early. The charge may be up to several thousand dollars.
The actual charge will depend on when the lease is terminated. The earlier You end the lease, the greater this charge is likely to be.

 

8. Excess Wear and Use. You may be charged for excessive wear based on our standards for normal use. At the scheduled end of this lease, unless You purchase
the Vehicle, You must pay to Lessor $0. per mile for each mite in excess of ___63396 miles shown on the odometer. Soe Items 23 and 28
on back and the WearCare Acklendum, i any, altched to this lease for ational excess wear and use tere,

9, Extra Mileage Option Credit. At the scheduled end of this leaso, You will receive a credit of $0, N/A __ per unused mile for the number of unused miles
between and__N/A mites, tess any amounts You owe under this tease, You will not receive any credit if the Vehicle is destroyed,
if You terminate Your lease early, exercise any purchase option, are in default or the crecit is less than $1.00.

10, Purchase Option at End of Lease Term, $__ 202.63. 9Qus official fees and taxes, and a reasonable documentary fee if allowed by law, Is Your
lease end purchase option price. You have the option to purchase the Vehicle ai the end of the lease term from a party designated by the Holder for the purchase
option price it You are not in default.

11, Other Important Terms. See Your lease documents for additional information on early termination, purchase option and maintenance responsibilities, warranties,
late and default charges, insurance, and any security interests, if applicable. .

b. Capitalized cost reduction. The amount of any net trade-in allowance, rebate, noncash credit, or cash that You pay that reduces 26.93
ihe Grose capitalized cet) geese sh ¢ Has 4 F Hote GS MOTOR oH RIA - 6626.
c. Adjusted capitalized cost. The amount used in calculating Your base payment 2... = 7
d. Residual value. The value of the Vehicle al the end of the lease used in calculating. Your base payment - ___19763.30
¢. Depreciation and any amortized amounts. Tho amounts charged for the Vehicle's dectine in value through normal use and |
for ciher iteins paid overthe Rese (IM a. kis Xv v GON Ke dO # ow Ee & aioe we ON wo = 172347 |
{. Rent charge. The amount charged in addition to the depreciation and any amortized amounts + ao
g. Total of base payments. The depreciation and any amortized amounts plus the rent charge 3 |
h. Lease payments. The number of payments In Your lease e 39
565.07
1. Base payment aoel
|. Sales / Use tax + NTA
% + —___NIA
I +
Ce eee $ 2

 

12, WARRANTY The Vehicle is covered by any warranty indicated below:

Ds}

15, OPTIONAL INSURANCE These coverages aro not required to enter into
*] this lease and will not be provided unless You sign below. If Insurance is
obtained by Lessor, the coverages are shown in a notice given to You this date

Standard new vehicle wansanly provided by the manufacturer and are for the term of thig lease.

 

 

 

 

  

 

  

 

or distibutor of the Vehicto. a a. Great 8 N/A N/A
Ol. : ‘ 5 i Gritial Coverage) (Premium) Tneuredisyy
$ ay 5 es (Insurance Company) -
43. OFFICIAL. FEES AND-TaxeS $1855.05 va hehe lay
The ‘estiitidted total amount You will pay for official and license. Cohessee:
registration, illo and taxes over the term of Your leaée, wihether inst wth
Your monthly payments or assessed otheiwise. The actual total of fees/and N/A N/A
taxes may be higher or lower depending onthe tax rates in effect or tho valuo Ss aponees Premio insure
of the leased property at the time a fee or tax is assessed. "Bsa Heny Cae) Exenem feareee
14, VEHICLE INSURANCE MINIMUMS You must insure the Vehicle during (nsurance Company)
this lease. This insurance must be acceptable to Finance Company and protect x x
You and Holder with (a) comprehensive fire and theft insurance with a | Lessee: CorLesseer

 

16. LATE PAYMENTS You will pay a late charge on each payment that is
not received within 10 days after it is due. The charge is 7.5% of the full
amount of the scheduled payment or $50.00 whichever is less.

maximum deductible amount of $1,000; and (b) collision and upset
insurance with a maximum deductible of $1,000; and (c) automobile

 

tabily surance with qunkmum Linke for bodily iy) ar death of
$ for any one person andg__90000
for any one accident, and ¢__20000__
You will list he Holder

17, LESSOR SERVICES
(See Item 22 on back)

 

for property damage.
the insurance

 

 

policy unless Lessor or Finance Company specifies otherwise. You must give
Finance Company evidence of this insurance. (See Item 24 on back)
LESSOR IS NOT PROVIDING VEHICLE OR LIABILITY INSURANCE

18, Returned Chepk Charge You agree to pay a returned check charge of
$___"""' for each check, draft, or other order of payment that is
dishonored for any reason.

 

 

**19. Itemization of Gross Capitalized Cost

 

 

 

 

ofthe Vente | Ober appkate tage| Regeton Fees [and Senice Gotect | NST” | DORRRMORERKK

¢____39641.00,¢ 1679.85, g 10.00, ¢ 57.45, Nit GROG. 645.00, 399.0
N/A N/A N/A wait cont S/R [fetal cross

is IA WA, NAA NIA, 1195.90, N/A ¢__43627.6

 

 

 

 

 

 

 

 

SIGNATURES AND IMPORTANT NOTICES

 

other agreement. Any change in this

“yen bh er |

Modification: This lease sets forth all of the agreements of \Ygu for thy B
feaso must bo in writing and orn by You and Finance comiSioAl Bude nen ee. big.
ee xX

vesseo: Nationa | association of
Co-Lessee:: Deeb

YOU ACKNOWLEDGE THAT YOU HAVE READ. AND AGREE TO BE BOUND BY THE ARBITRATION PROVISION ON
THE REVERSE SIDE OF THIS CONTRACT.

    
 

 

 

Tit

Title:

 

 

NOTICE: (ot pe oot sign this lease before You read it or if it has any blank space to be filled In, (2) You have the right to get a filled-in copy of
, You acknowledgo that Yau recelved a filed-in appy of this Jeane atthe ime Yau signed it and notice of an assignment ef this

ae oO ‘the Lessor to Holder.
Leal Mus rweLisec! OAL ce

vesseo. GH otal Atle assacvition dE AmunZA — ay. X
Title:.

Co-Lessee: py: X

Qe

 

Lessor and Lessee are hereby notified that Holder has assigned to QI Exchange, in its capacity as Holder's qualified intermediary, its rights (but not its obligations)
with respect to the purchase of this Vehicle and the sale of this Vehicle at lease termination.

Lessor accepts this lease and assigns It to Holder under the terms of the lease plan agreement. Lessor and Holder.
Lessor: f Title: § 3 \
=

 

 

 

 

Fo 19000 RPA BRITT FORD SALES GENT ren SIDE FOR ADDITIONAL AGREEMENTS
Previous vealions may NOT be used.

PLY1-ORIGINAL PLY2-LESSEE PLY3-LESSOR PLY 4 ~-CO-LESSEE/GUARANTOR

ORIGINAL

 
Case 21-30085-hdh14

 

 

       

      

 

reigns) } Ray NW, of cotfiranyN6 Heproftston:
of any insurance, policies coveringrtha Vehiclay (¢) outside tho, state y,
wwnere fit tod &F rogie ra ama! deh Wntnoul faderee 1!
Company's written consent, (4 is isidg fates, except for

A

re tAtie

Jess than 30 days in Canada or México of*(8) as! & private or public
cartior. You will keep this lease and Vehicle free of all liens and
encumbrances. You will not assign or sublease any interest in the

 

       
   
    

 

    

HIGLEY SURANG ist Inslire the Vehiéle and the Holder as
set isk at iat is Tiere tem 14, “Vehicle Insurance
Minimums." he staté Viner You titlé/rogistersthe Vehiéle establishes
higher Vehicle Insuranco Minimums/than those listed on thetfront of this
tease, You must insure the Vehicle and Holder at the amounts required

state.

 

aut

   

 

 

 

 

qo

Pe

 

   

 

 

term of this lease, (b) the return of the Vehicle to Lessor, or another
place designated by Finance Company, and (o) the payment by You of
all amounts owed under this lease. Finance Company may cancel this
lease if You default.

j2¥ RETURN OF VEHICLE If You do not buy the Vehicle at lease end, You
f° \¥" must return it to Lessor unless Finance Company specifies another
0 tpldee Prior to the scheduled return of the Vehicle, You may be
‘Su, fggpested to present the Vehicle for inspection at a reasonable time
"ahd ‘location, Upon return of the Vehicle, You must pay the
"\# disposition fee, if any is shown on the front of the lease under
Item 3 “Other Charges.” If You fail to return the Vehicle within 10 days
after Your scheduled termination date, You will be charged one Monthly
Payment and Your term will be extended one month. If You continue .
to fail to return the Vehicle You must pay damages to Finance Company,
including amounts payable under default. Payment of these amounts
will not allow You to keep the Vehicle. "

28, STANDARDS FOR EXCESS WEAR AND USE You are responsible for

‘These repairs include, but are not limited to those necessary to ropair /\
or replace: (a) Tires that have sidewall damage/plugs, exposed |. |
cords/belts, or are unmatched for Vehicle or unsafe; (b) Electrical or '*
Mechanical defects or malfunctions; (c) Glass, Paint, Body Panels, » |
Zr|m and Grill Work that are broken, mismatched, chipped, scratched,
‘pitted, ‘cracked, or if applicable, dented; (d) Interior rips, stains, burns
or damaged areas; (8) Replacement of any missing equipment or parts,
that were in or on the Vehicle when delivered; and (f) All Damage which
would be covered by collision or comprehensive insurance whether or
, , <hotsuch insurance is actually in force. Replacement of Sheet Metal bndi"”?
} Nail ter repairs must be made with Original Equipment Manufacturer
parts. Your use or repair of the Vehicle must not invalidate any warranty.
It You have not had the repairs made before the Vehicle Is roturned at
the scheduled end of this lease, You will pay the estimated costs of
+ «slchyrepairs, even if the repairs are not made prior to Holder's sale of
the Vehicle. You will maintain the Odometer of the Vehicle so that it
way reflects the Vehicle's actual mileage. if the odometer Is at any
Dt, ctime ‘ihoperative, You will provide us with reasonable evidence of the
Vehiclo’s actual mileage al vehicle return. If You are unable to do so,
You will pay us our estimate of any reduction of the Vehicle's wholesale
ide caused by the inability to determine the Vehicle's actual mileage.

He SOD

‘ao VOLUNTARY EARLY TERMINATION AND RETURN THE VEHICLE
}-\. \¥6U' may terminate this lease early, If You are not In default, by returning
hg, tho Vehicle to Lessor unless Finance Company designates another
1; aPlace. You must pay the following: (a) the amount by which the Unpaid
|‘ Adjusted Capitalized Cost excseds the Vehicle's Fair Market Wholesale
\+. Value, plus (b) all other amounts then due under the lease (except for
|," 9xcess wear and use and mileage). If You entered an Advance
Payment Lease and ihe Vehicle's Fair Market Wholesale Value
exceeds the Unpaid Adjusted Capitalized Cost, You will receive a
1) 'Gjpdit for the difference.

%

 

  

 

  

Alternatively, You may choose to satisfy Your financial obligation under
this section upon Vehicle return if You pay the following: (a) the unpaid
remaining Monthly Payments, plus (b) any charges for excess wear and
use and mileage, plus (c) all other amounts then due under the lease.

90, VOLUNTARY EARLY TERMINATION AND PURCHASE THE
VEHICLE You may purchase the Vehicle from the Lessor or a parly

Alp
all repairs to the Vehicle that are not the result of normal wear and use. \\H

Vehicle or ease without Finance Company's written consent. by Your It You move to a state where Finance Compan)
ene established tite Yehicle Insurenes Mipimums than those listed on the
21. IMPLIED WARRANTIES If the Vehicle ‘is of a typ normally used front/f this-leasé!'You-mustiihsfe the. Vehicle and Holder for these
for personal use and the Lessor, or the Vehicle's manufacturer, higher amounts. These amounts are minimum requirements and
extends a written warranty or service contract covering the Vehicle may not be sufficient to protect Your assets. You should consult
within 90 days from the date of this lease, You get implied Your insurance advisor to determine if additional Insurance
warranties of merchantability and fitness for a particular purpose coverage Is right for You.
covering the Vehicle, Otherwise, You understand and agree that
there are no such Implied warranties, except as otherwise required You agree that Finance Company can file a claim under tho insurance
policy. You authorize the insurance company to provide Finance
vt Comp ny any (formation Finance Company believes necessary to
22, VEHICLE MAINTENANCE AND OPERATING|GOSTS;RropereVehiicle inake sai You agree that Finance Company may receive and sign
maintenance is Your responsibility. You must maintain and service the Yourhai in’ ny checks drurafts received by Finance Company Itém
Vehicle at Your own expense, using materials that meet the Your insurance provider. In addition, You authorize Finance Compan
manufacturer's specifications. This includes following the owner's to settlo or release any claim under the insurance related to Holder's
manual and schedule, i ip of the Vehicle. You also assign to Holder any other insurance
performed, and making all needed repairs. You aro also responsible for Proceeds related to this tease or Hokdér’s interest in the Vehicio,
all operating costs such as gas and oll, Lessor will provide the service(s), COC
if any, Identified in the Lessor Services section under tho terms of a | 25. RETURNED INSURANGE, PREMIUMS AND SERVICE CONTRACT
separate agreement. (See Lessor Services, Item 17) CHARGES This lease’ thay ‘contain charges for insurance, service
contratis,: dr‘dther contracts. You agree that Finance Company can
23, COLLISION REPAIR You are responsible for repairs of All Damage claim benefits under these contyagts.Unless prohibited by law, Finance
that is not a result of normal wear and use. These repairs Include, but 1 (Comper. may upon default or termination cancel these contracts to
are not limited to, those necessary to return the Vehicle tots pre-accident ‘obtaifrefiinds of uneatned charges. You authorize Financo Company
condition, including repairs’ lo! Exterior Sheet Metal and Plastic to subtract any refund from the amount You owe under this lease. if
Components, and to Vehicle Safety Systems, including air bag, seat You receive a refund, You must pay the entire amount of the refund to
belt and bumper system components. Replacement of Sheet Metal and Finance, Cqmpany.
all other repairs must be made with Original Equipment Manufacturer A
did, LUNs, OO ce ENDING YOUR, LEASE une}
26, TERMINATION This lease will terminate (end) upon (a) the end of the designated by Finance Company at any time if You are not in default.

If You have a Month ant Lease, you must pay the following: (a)
the Unpald Adjusted Capitalized Cost, plus (b) the amount by which the
lease ond purchase option price (Item 10) exceeds the Residual Value
(item 7d), plus (c) official fees and taxes, plus (d) all olher amounts then
due under this lease (except charges for excess wear and use and

lleage). You may also be charged a reasonable documentary fee if

= 5° alowed by law. If You have an Advance Payment Lease, you must pay

» {he following: (a) the lease end purchase option price (Item 10) loss (b)

ny unearned Rent Charges, plus (c) official fees and taxes, plus (d)

all other amounts then duo under this lease (except charges for excess

wear and uso and mileage). You may also be charged a reasonable
documentary fee if allowed by law.

#81. DEFINITION OF TERMS
Unpaid Adjusted Capitalized Cost it You have a Monthly Payment
Lease, the Unpaid Adjusted Capitalized Cost is an amount that starts
with the Adjusted Capitalized Cost and is reduced each month or the
due date by the differonco between the Base Monthly Payment,and the
part of the Rent Charge earned in that month on an actuarlal basis.

 

It You have an Advance Payment Lease, the Unpaid Adjusted Capita-

lized Cost is an amount that starts with the Adjusted Capitalized Cost

tess the Baso Payment. This amount is increased each montit on the

due date by the part of the Rent Charge eamed in that mon!}t.¢n an
jp actuarial basls.

In both cases, rent charges are earned when due. Lessor or Finance
Company will provide You with an explanation of the actuarial method
upon request.

Fair Market Wholesale Valve will be: (a) an amount agreed to by You
and Lessor or Finance Company, or (b) the valuo which could be
realized at the wholesale sale of the Vehicle, as determined by a
professional appraisal obtained by You at Your expense within 10 day
from termination from an independent third party agreeable to Finance
‘Company, or (c) if not established by agreement or appraisal, the nel
amount received by Finance Company, Holder or its designated
intermediary upon the sale of the Vehicle at wholesale or other
commercially reasonable manner.

Monthly Payment It You have a Monthly Payment Lease, Monthly
Paymont is tho Total Payment (Item 7m). if You have an’ Advance

Payment Leaso, Monthly Payment is the Total Payment (Item 7m)
divided by the Lease Term in Months (Item 7n).

Base Monthly Payment It You have a Monthly Payment Lease, Base
Monthly Paymont is tho Base Payment (item 7/). You have an Advance

Payment Lease, Base Monthly Payment is the Base Payment (Item 7i)
divided by the Lease Term in Months (Item 7n).

w
32, CONTACT NUMBER FOR FINANCE COMPANY Pleas contact
Finance Company at the telephone number or website listed on the
front of this lease if You have any questions regarding terminating Your
lease or purchasing the Vehiclo.

&

33, YOUR ODOMETER OBLIGATIONS Federal law requires You to

complete a statement of the Vehicle's mileage at the end of this lease.

‘ou may be fined and/or imprisoned if you do not complete the
disclosuro or if you make a false statement.

 

DEFAULT AND LOSS OF VEHICLE

 

an

34, DEFAULT You will be in default if: (a) You fail to make any payment
when due, or (b) a bankruptey potition is filed by or against You, or (c)
any governmental authority seizes the Vehicle and does not promptly
and unconditionally release the Vehiclo to You, or (d) You have provided
false or misleading material information when applying for this lease, or
(2) You fail to keep any othor agreement in this lease.

If You are in default, Finance Company may cancel this lease, take
back the Vehicle and sell it at a public or private sale. You also
Finance Company the right fo go on Your property to peacetuly retake
the Vehicle.

If Finance Company retakes the Vehicle, You must pay at once: (a) the
difference, if any, between the Unpaid Adjusted Capitalized Cost and
the value which could be realized at the wholesale sale of the Vehicle,
plus (b) any other amounts then due under the lease (except charges

A Yor excess wear And’uso and mileage)\IfiYou entered into an Advance
Payment Lease, and the value which could be realized at the wholesale
sale of the Vehicle exceeds the Unpaid Adjusted Capitalized Cost, You
will receive a credit for tho difforqneay

‘The value which could be realized at the wholesale sale of the Vehicle
will be: (a) the net amount received by Finance Company, Holder or its
designated Intermediary upon the sale of the vehicle at wholesale or
other commercially reasonable manner, or (b) as determined by a
{Professional appyaigal obtained by You at Your expense within 10 days

‘fom default, from an independent thirdsparty agreeable to Finance

ompany. You must also pay all expenses, including reasonable

the Vehicto, collect amounts due and enforce Holder's rights under this
lease. - t

35. THEFT OR DRRTRUCTION OF VEHICLE i the Vehicl is sicien or
destroyed; the kiriount You owe will depend upon whether You had the
required insurance in effect and the claim for the Vehicle is fully honored.
I Finance Company does not receive the full insurance proceeds, You
wall pay to Finance Company the folowing: (a) the Unpaid Adjusted
Capitalized Cost, plus (b) all other amounts then due under the lease
(except charges for excess wear and use and mileage). less (c) any
insurance proceeds received by Finance Company.

GAP Waiver | You had in effect the insurance required under this lease
‘and Finance Company receives the full insurance proceeds, You will
not be required to pay the difference (GAP) belween the Unpaid
Adjusted Capitalized Cost and the insurance proceeds. You will only be ~
required to pay: (a) any past due Monthly Payments, plus (b) the amount
of the applicable insurance deductible, plus (c) all other amounts then
duo under this lease (except charges for excess Webr and use and
mileage). hoe

Even if the Vehicle is insured, if You have a Monthly Payment Leaso,
until Finance Cdrhpdnyf:receives payment of tho insurance proceeds,
You agree to continue to make Your Monthly Payments. If You havo
an Advance Payment Lease, after any insurance proceeds are paid,
You will reccivo a credit equal to the Base Monthly Payment multiplied
by the number of remaining months in the Lease Term in Months,
beginning with the month immediately following the date of theft or
destruction.

 

altomeys fees, payable by Finance Company to obain, hold and sell
. ADDITIONAL |

INFORMATION

 

36. ASSIGNMENT AND ADMINISTRATION When You and Lessor sign
this lease, Lessor will assign it to Holder. Finance Company or a
substitute will administer this lease. You must then pay, in U.S. funds,
all amounts due under this leaso to Finance Company. if Finance
Company is not the Holder of this lease, Holder has appointed Finance
Company as its agent. As agent for Holder, Finance Company has the
power to act on Holder's behalf to administer, onforco, and defend this
lease. If Lessor has agreed to repair or maintain the Vehicle, obtain any
insurance or perform any other service, You will look only to the Lessor
for these services.

 

97. TAXES You will promptly pay all fees, charges, and taxes relating to
the lease or Vehicle (except for Lessor’s or Holder's ingdime taxes). You
will pay these amounts even if they are assessed after lease end.

38. TITLING The Vehicle will be titled in the name of Holder. There may
be a lienholder listed as well. You will register the Vehicle as directed
by Finance Company. You will pay all license, tile and registration costs.

ey ew

PSS INDERNITY You will indemnity and hold harmless Lessor, Finance
"” Company and Holder and their assigns from any loss or damage to the
{Vehicle and its;contgntg and from all cl loses, injures, expenses
and costs related to tho uso, maintenance, or condition of the Vehicle.
You are responsible for promptly paying all fines and tickets, including
parking tickets, imposed on the Vehicle oy ilsidfiyer. If bolh'a Lessee
and Co-Lessee signed this lease, each party is jointly and severally
liable for the payment of these fines and tickels, If You do not pay, You

\ Swill reimburso"Fidiance Company and)'Bay'a $20 administratibtt feo,
unless prohibited by law, for every such fino, ticket, or penalty that must
bo paid on Your behalf.

 

  

 

d.

 

40. SECURITY DEPOSIT Your security deposit may be used by Finance
Company to pay all amounts that You fail to pay under this Lease. You
will not receive any interest, profits or other earnings on Your security
deposit(s)..

41. CONSUMER REPORTS You authorize Financo Company and Holder
to obtain ¢gnsumer redit reports from coneumer reporting agencies
(credit bitYaus) for any reason and at any time in connection With this
leaso. uO

42, SERVICING AND COLLECTION You agree that Lessor, Finance
Company, Holder and their affiliates, agents and service providers may
monitor and record telephone calls regarding your account to assure
the quality of our service or for other reasons. You also expressly
consent and agree that Lessor, Finance Company, Holder and their
afilliates, agents and service providers may use written, electronic or
verbal means to contact you. This consent includes, but is not limited
to, contact by manual calling methods, prerecorded or artificial voice
messages, text messages, emails and/or automatic telephone dialing
systems. You agree that Lessor, Finance Company, Holder and their
affiliates, agents and service providers may use any email address or
any Jalephane number you prpvige, now or in the fulyr, including a
numbet for'a cellular phone dr ‘otliér wireless déVlce’ ‘ratjardiess of
whether you incur charges as a result.

ae AM
Mis. GENERAL Exbept as othenvise provided by the aw ofthe stato where

You reside, the law that will apply to this tease is the law of the state
where\the Lessor’s place 6J'pijsiness is, as set forth on the front of the
tease. If that law does not allow any of the agreements in this teaso,
the ones that are nol allowed will be void. The rest of this lease will still
be valid.

 

 

 

ARBITR.

Company/Holder (*us" or *we") (each, a "Party") may choose at any time, I
decided by arbitration, Neither party waives the right to arbitrate by first filing
Claims in contract,

for class certific

  

third parties who do not sign this contract.
RIGHTS YOU AND WE AGREE TO GIVE UP * as
ifeither you of we choose to arblirate a Claim, then you and we agrée to waiv
RIGHT TO A TRIAL, WHETHER BY A JUDGE OR JURY

RIGHT TO PARTICIPATE AS
WHETHER IN COURT Of

ARE AVAILABLE II
Rl ‘O APPEAL THE DECISION OF AN ARBITRATO!
OTHER RIGHTS THAT ARE AVAILABLE IN A LAWSUIT

RIGHTS YOU AND WE DO NOT GIVE UP;

cout
exceeded its authority; and 5) Right to seek remedies in small claims court for
You or we may choose the American Arbitration Association, 1-800-778-7879

 

tort, regulatory or otherwise; 2) Claims regarding the interpretation, scope, or validity of this provision, or arbitrability of any
ion; 8) Claims between you and us, our employees, agents, successors, assigns, subsidiaries, or affiliates; 4) Claims arising out of or
relating to your application for crodit, this contract, or any rosulting transaction or relationship, including that with the dealer, or any such relationship with

tho arbirafon, The applicable rus (tho “Rulos") may bo obtained from the selected organization
this contract shall govern. This contract is subject to the Federal Arbitration Act (9 U.S.C. § 1
supporting opinion. Judgment upon the award rendered by the arbitrator may be entered in any court having jurisdiction. To the extent that the total of
your filing, administration, service or case management fee and your arbitrator or hearing fee exceeds $200, we will pay the amount in excess of $200,
unless you choose to pay one-half of the total or unless the fees are reallocated in the award under applicable law or the organization's rules.

Each party shall be responsible for its own attomey, expert and other fees, unless awarded by the arbitrator under applicable law. Any portion of this

arbitration provision that is unenforceablo shall bo sovered, and the remaining provisions shall be enforced. If a waiver of class action rights is deemed or

found to be unenforceable for any reason in a caso in which class action allegations have been made, the remainder of this arbitration provision shall be
The validity and scopo of the waiver of class action rights shall be decided by the court and not by the arbitrator.

READ THIS ARBITRATION PROVISION CAREFULLY AND IN ITS ENTIRETY

ATION

Arbitration is a method of resolving any claim, dispute, or controversy (collectively, a "Claim’) without filing a lawsuit in court. Either you or-Lessor/Finance
i it is filed, to have any Claim related to this contract

including after a lawsuit is fil
suit In a court of law. Claims include but are not limited to the following: 1)

 

6 the following rights:

A CLASS REPRESENTATIVE OR A CLASS MEMBER IN ANY CLASS CLAIM YOU MAY HAVE AGAINST US
IN A LAWSUIT
R

If a Claim is arbitrated, you and we will continue to have the following rights, without waiving this arbitration
provision as to any Claim: 1) Right to file bankruptcy in court; 2) Right to enforce the ownership interest in the vehicle, whether by repossession or through
irt of law; 3) Right to take legal action to enforce the arbitrator's decision; 4) Right to request that a court of law review whether the arbitrator

disputes or claims within that court's jurisdiction.

(www.adr.org), of any other organizatio
nif he Ista waht

 

issue except

ny gubect to aur aoprpval, to conduct
jétween'tha Rules ahi this contract,
et seq.). The arbitration decision shall be in writing with a

 

 

FC 19000-P_ (APR 15) NOTICE: SEE OTHER SIDE FO!
FC 19000-APP

Previous editions may NOT be used.

IR IMPORTANT INFORMATION

 

|

54:21 Page 2 of 2
